Citation Nr: 1114404	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-11 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by which RO, in pertinent part denied entitlement to service connection for a back condition.  

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Scoliosis, convex to the right, was noted prior to entry into service as was a leg length discrepancy.  In January 1975, the Veteran was placed on a physical profile due to lumbosacral muscle strain.  Heavy lifting was proscribed.  In July 1982, the Veteran suffered a contusion to the back.  In an October 1987 report of medical history, the Veteran reported recurrent back pain.  The service treatment records contain no further reference to the back.

In July 2000, the Veteran underwent a VA general medical examination.  He reported a low back injury in service.  The examiner, who did not have the opportunity to review the claims file, observed some low back limitation of motion and assessed low back pain since a 1984 injury.  A subsequent X-ray study revealed that the lumbosacral spine was essentially negative for degenerative joint disease.

At his December 2010 hearing, the Veteran testified regarding present low back symptomatology and in essence argued that he has a present low back disability that is due to service.  He also indicated that he received treatment for his back from a Dr. Still in Alamo, Georgia shortly after service for several years.  The record was held open to allow the Veteran to submit those records, but none were submitted.  Additionally he indicated that he had been receiving treatment for his back at the Bay Pine VA medical center.  The RO should attempt to obtain the private treatment records identifies and obtain any recent VA treatment records.  

The Board finds no reason to doubt the Veteran's assertions regarding present back symptomatology.  The question is whether any current low back disability is related to service and/or whether the preexisting scoliosis was aggravated by service beyond the normal progression of the condition.  The evidence of record, unfortunately, is insufficient to answer these questions.  As such, a VA examination is necessary.  The examination instructions are contained in the Remand instructions below.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  With respect to the claim at issue herein, the Veteran was not supplied notice under the Court's mandated in Dingess.  As such, Dingess-compliant notice must be provided to the Veteran.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a notice letter that outlines the types of information mandated by the Court in Dingess.

2.  The RO should contact the Veteran and ask him to identify any private treatment for claimed back disorder after service, to include treatment by Dr. Still in Alamo, Georgia.  After obtaining any necessary release forms, the RO should attempt to obtain any identified private treatment records. The RO should also obtain any additional VA treatment records dated after September 2007.  All records obtained must be associated with the claims file.
 
3.  Schedule a VA orthopedic examination.  The claim file must be provided to the examiner for review.  The examiner is to examine the Veteran and review all pertinent documents in the claims file.  A rationale for all opinions and conclusions should be supplied.  The examiner is asked to diagnose all present disabilities of the back and to opine regarding the etiology of each such disability diagnosed.  The examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed back disability had its onset during service or is otherwise related to service.  The examiner should also indicate whether it is at least as likely as not that scoliosis noted prior to entry into active service progressed in severity as a result of service beyond the normal course of the condition.  

4.  Thereafter, readjudicate the issue on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO

Veterans Law Judge, Board of Veterans' Appeals Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


